     6:18-cv-00080-KEW Document 260 Filed in ED/OK on 03/31/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                         )
                                        )
                    Plaintiff,          )
                                        )
v.                                      )         Case No. CIV-18-080-KEW
                                        )
BNSF RAILWAY COMPANY,                   )
a corporation,                          )
                                        )
                    Defendant.          )

                                  O R D E R


       This matter comes before the Court on Defendant’s First Motion

in Limine (Docket Entry #141).                Defendant seeks to preclude

treating physicians from offering medical causation and expert

opinions into evidence at trial without having first prepared an

expert report in accordance with Fed. R. Civ. P. 26.

       As indicated by Plaintiff, the applicable rule has been

modified in recent years to differentiate between those witnesses

“retained or specially employed to provide expert testimony in the

case . . .” and, therefore, who are required to file an expert

report and those who are “not required to provide a written report”

subject to certain disclosures.             Fed. R. Civ. P. 26(a)(2)(B) and

(C).      The    witnesses   involved   in     Defendant’s   motion   are    all

identified as Plaintiff’s treating physicians.               The identity of

the particular physicians is somewhat unclear since the motion

references three such physicians (Dr. Stauffer, Dr. Rodgers, and


                                        1
   6:18-cv-00080-KEW Document 260 Filed in ED/OK on 03/31/21 Page 2 of 4



Dr. Lee), Plaintiff’s response mentions four physicians (Dr. Lee,

Dr. Stauffer, Dr. Martucci, Dr. Rodgers), and Defendant’s reply

references a slightly different four physicians (Dr. Stauffer, Dr.

Rodgers, Dr. Pettingell, and Dr. Lee).            The proposed Amended

Pretrial Order submitted to this Court by the parties indicates

Plaintiff intends to call as treating physician witnesses at trial

Dr. Thomas Lee, Dr. James Stauffer, and Dr. James Rodgers.                 The

synopsis for each of these physicians’ testimony at trial includes

a statement that “[The physician] will offer opinions regarding

causation, prognosis, and the effects of the subject injury on

Plaintiff.”

     The Court in Wright v. BNSF Ry. Co., 2016 WL 1183135 (N.D.

Okla. Mar. 28, 2016) correctly sets out the parameters for treating

physician testimony.     The Court stated:

           A treating physician is not considered an
           expert witness if he or she testifies about
           observations based on personal knowledge,
           including the treatment of the party.” Davoll
           v. Webb, 194 F.3d 1116, 1138 (10th Cir. 1999).
           A treating physician's testimony may include
           opinions regarding “ ‘prognosis, the extent of
           present and future disability, and the need
           for future medical treatment,’ ” so long as
           the opinions are based on the physician's
           personal knowledge gained from the care and
           treatment of the plaintiff. Adrean v. Lopez,
           2011 WL 6141121 (N.D. Okla. Dec. 9, 2011)
           (quoting Goeken v. Wal-Mart Stores, Inc., 2001
           WL 1159751, at *3 (D. Kan. Aug. 16, 2001)).
           The testimony may also extend to opinions on
           causation, but only “to the limited extent
           that opinions about the cause of an injury are
           a necessary part of a patient's treatment.”

                                    2
      6:18-cv-00080-KEW Document 260 Filed in ED/OK on 03/31/21 Page 3 of 4



               Starling v. Union Pac. R. Co., 203 F.R.D. 468,
               479 (D. Kan. 2001); see also Richard v.
               Hinshaw, 2013 WL 6709674, at *2 (D. Kan. Dec.
               18, 2013) (“[M]atters within the scope of
               [treating physician's] treatment may include
               opinions about causation, diagnosis, and
               prognosis”); Trejo v. Franklin, 2007 WL
               2221433, at *1 (D. Colo. July 30, 2007)
               (stating that “treating physician opinions
               regarding causation and prognosis based on
               examination and treatment of the patient” are
               proper under Rule 26(a)(2)(C)).

               Id. at *2.

        As a result, the treating physicians identified by Plaintiff

were not required to file an expert report in order to testify.

Moreover, the only basis upon which they may testify as to the

causation of Plaintiff’s injuries for which she received treatment

from the testifying treating physicians is if the determination of

causation was integral to their treatment or was evident from their

treatment of Plaintiff. These witnesses have been deposed by BNSF.

If     their    testimony     regarding   causation         stemmed    solely    from

information obtained at their deposition or in preparation for

their     deposition,    it    can   hardly     be   said    that     the   testimony

pertained to or was derived from their treatment of Plaintiff.

If,     however,   their      testimony   was    obtained      from    interviewing

Plaintiff in order to ascertain the appropriate treatment for

Plaintiff, the testimony may be admissible.                 Finally, of course if

the treating physician is solicited for a causation opinion by

BNSF’s counsel such as in the case of Dr. Rodgers’ deposition,


                                          3
   6:18-cv-00080-KEW Document 260 Filed in ED/OK on 03/31/21 Page 4 of 4



BNSF will have opened the door for any such opinion testimony to

be presented to the jury.     Based upon these guidelines, the motion

should be denied at this time because it is possible that causation

opinion testimony from the treating physicians will be admissible

at trial.

     IT IS THEREFORE ORDERED that Defendant’s First Motion in

Limine (Docket Entry #141) is hereby DENIED.

     IT IS SO ORDERED this 31st day of March, 2021.




                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    4
